                                                                                               -
                                                  . ---·-·- -··- --.:...--::..-:..--:....-:_-.....



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------x
RASHID RAHMAN,

                    Petitioner,                  17 Civ. 8186

     -against-                                   OPINION AND
                                                 ORDER
JAMIE M. LAMANNA, SUPERINTENDENT,
SHAWANGUNK CORRECTIONAL FACILITY,

                    Respondent.

--------------------------------------x
APPEARANCES:


          Pro Se

          Rashid Rahman
          DIN No. 12-A-4089
          Shawangunk Correctional Facility
          P.O. Box 750
          200 Quick Road
          Wallkill, NY 12589-0700


          Attorney for Respondent

          THE BRONX DISTRICT ATTORNEY'S OFFICE
          198 East 161st Street
          Bronx, NY 10451
          By:  Drnitriy Povazhuk, Esq.
               Nancy Darragh Killian, Esq.
Sweet, D.J.



          Petitioner Rashid Rahman ("Rahman" or the

"Petitioner") filed this action pursuant to 28 U.S.C. § 2254 for

a writ of habeas corpus   (the "Petition," Dkt. No. 2). For the

reasons set forth below, the petition is denied.



Prior Proceedings



          Rahman filed his petition prose on October 23, 2017,

alleging that he is being held in state custody in violation of

his federal constitutional rights.



          Petitioner's state custody arises from a judgment of

conviction entered on March 10, 2014, in the Supreme Court of

the State of New York, Bronx County, convicting him of Burglary

in the Second Degree (N.Y. Penal Law§ 140.25[2] ), two counts of

Attempted Assault in the First Degree (N.Y. Penal Law§§

110/120.10[1],   [4]), and one count of Criminal Possession of a

Weapon in the Second Degree (N.Y. Penal Law§ 265.03[1] [b]).

Petitioner was sentenced, as a second felony offender, to a




                                 1
determine term of fifteen years, followed by five years of post-

release supervision. 1



            His conviction was affirmed by the Appellate Division,

First Department (the "Appellate Division"), on March 10, 2016 ,

and leave to appeal to the New York State Court of Appeals was

denied on August 11, 2016 . People v. Rahman, 137 A.D.3d 523

(App. Div.), leave to appeal denied, 28 N.Y.3d 935            (2016)

Petitioner is currently incarcerated at the Shawangunk

Correctional Facility pursuant to that judgment of conviction.



            Petitioner has challenged the constitutionality of the

testimony of one of the Government's witnesses, his right to be

present at all material stages of trial, his right to counsel,

his waiver of his right to a jury trial, the effectiveness of

his representation at sentencing, and the length of his

sentence.



The State Court Proceedings

       Rahman was initially sentenced to determinate terms of fifteen years of
imprisonment , to be followed by five years of post-release supervision, on
the burglary and weapon possession counts , and indeterminate terms of seven
and one - half to fifteen years imprisonment on the two attempted assault
counts. However, as Rahman was a second felony offender , the sentences on the
assault counts could not have been indeterminate terms. As a result,
Petitioner was later re se ntenced t o determinate terms of fifteen years of
imprisonment followed by five years of post-release supervision for each o f
the attempted assault convictions , to run concurrently with the related
convictions.
                                      2
            Petitioner's conviction arose out of a burglary that

took place on December 10, 2009. See Povazhuk Deel. Ex. 2 , Dkt .

No. 9 , at 4-7. In brief, the facts of the burglary and

subsequent proceedings are as follows.         2




      a. The Crime



            On December 10, 2009 , two individuals attempted to

forcibly enter the apartment of Dennis Pimentel ("Pimenteln) at

1504 Sheridan Avenue in the Bronx. The first person, Jenny

Ramirez   ("Ramirezn), knocked on the door of Pimentel's

apartment, pretending to be a resident of the building who

wanted Pimentel's signature. When Pimentel opened the door, a

man standing behind Ramirez pushed his way in. During the

struggle that ensued, the man removed a firearm from his

waistband and fired a gunshot toward Pimentel's stomach. The

gunshot pierced Pimentel's shirt, leaving a hole, but left

Pimentel unharmed. Though she never saw a gun, Ramirez heard the

shot go off and fled the building. Pimentel fled his apartment




2      The facts described in this section are derived from the Petition , Dkt.
No. 2 , as well as the Declaration of Assistant District Attorney Dmitriy
Povazhuk and the exhibits attached thereto , Dkt. No. 9.

                                       3
through the fire escape and called 911 about 20 or 25 minutes

later.



     b. The Investigation



          At around 11:30 p.m. on the night of the burglary,

Police Officer Tara Morel ("Officer Morel")   from the Bronx

Evidence Collection Unit responded to Pimentel's apartment.

Officer Morel recovered from Pimentel's foyer a shell casing

from a .380 caliber bullet and at-shirt, which had a hole in

it. The following day, Detective Michael Clohessy ("Detective

Clohessy") was assigned to investigate the burglary. As part of

his investigation, Detective Clohessy called Pimentel. Pimentel

described the two perpetrators as a short Hispanic woman and a

black Hispanic male, "27 to 35 years of age, 182 to 210 pounds."

After reviewing the other police paperwork prepared before he

was assigned to the investigation, and after speaking with

Pimentel, Detective Clohessy understood the male perpetrator to

be African-American, rather than Hispanic.



          In the days following the burglary, Pimentel also

reported to Detective Clohessy that he had received about 13

phone calls from a number that was later determined to belong to


                                4
a man named Miguel Maldonado ("Maldonado"). Maldonado was also

Ramirez's boyfriend at the time. When shown a photo array that

included a picture of Maldonado, Pimentel picked out Maldonado's

picture and said that he knew him from the street by his

nickname "Maze," but did not identify Maldonado as having been

involved in the robbery. An eye witness also identified

Maldonado as having been present at the scene of the crime.



          Maldonado is a dark-skinned Hispanic male, who was

approximately 28 years old, 5'10" and 190 pounds at the time of

the incident. Petitioner is an African-American male, who was

approximately 6'5" tall and 40 years old at the time of his

arrest.



          When Maldonado was later arrested for another robbery,

he informed the arresting officer that he would be able to

assist in the investigation of the Pimentel robbery, and that

the person responsible for that crime was named "Rashid."

Maldonado also told Detective Clohessy that he could provide a

female witness who would testify about the Pimentel robbery and

could help locate the gun that was used during it, but wanted to

be released from prison before he would provide additional

information.


                                5
            Detective Clohessy then subpoenaed Maldonado's phone

records and searched for all of the numbers that Maldonado had

called or received calls from on the day of the burglary.

Detective Clohessy used internal police department databases to

connect one of these numbers to Petitioner, and subsequently

subpoenaed Petitioner's phone records. According to the cell

phone site information, the phone was "hitting" cell phone sites

near the location of the burglary around the time that it

occurred.



            On January 13, 2010, Detective Clohessy showed

Pimentel a photo array that included a picture of Petitioner.

Pimentel pointed to the picture of Rahman and identified Rahman

as the person he struggled with during the robbery.



            On February 3, 2010, Rahman was arrested. Rahman was

advised of his Miranda rights, and said that he understood them

but was willing to listen to Detective Clohessy. After Detective

Clohessy told Rahman that Maldonado's statements and Rahman's

phone records implicated him in the robbery, Rahman stated that

he was "being set up" by Maldonado. Rahman had been dating

Maldonado's sister, Grace Morales ("Morales"), and stated that


                                  6
he believed he was in the Bronx with her on the night in

question. Rahman also told Detective Clohessy that he was on

Sheridan Avenue on the day of the burglary, but only to get some

money from Maldonado. He stated that the phone calls made to

Maldonado on that day were actually made by Morales. He further

explained that he had a paying job at the time of the incident

and therefore had no motivation to commit a robbery. He argued

that Maldonado was setting him up because Petitioner had slapped

him in the face once after Maldonado said something crude to

Morales.



           On the day of Rahman's arrest, the police picked up

Morales and brought her to the police station for an interview.

Morales told Detective Clohessy that she was not with Rahman on

December 10, 2009. After the interview, Morales was in a police

cruiser when she received a call from Rahman. During the call,

Petitioner asked Morales if she remembered "the time they were

up in the Bronx to get $50 from her brother so they could go to

a hotel," to which Morales responded that she did not remember.

Petitioner asked Morales to make some calls on his behalf, and

Morales agreed to do so.




                                7
          Detective Clohessy next arranged for Pimentel to view

a lineup, in which Petitioner was in position number three.

During the lineup, Petitioner raised one of his hands, with his

index finger and thumb extended to form the shape of a gun, and

brought it to his face. He put his index finger to the interior

corner of his eye, and then moved it slowly down and across his

cheek. A detective inside the lineup room told Petitioner to put

his hand down. Petitioner initially complied but then proceeded

to repeat the same hand gesture a second time. Upon seeing the

second hand movement, Pimentel walked out of the viewing room,

and asked to leave the precinct. Pimentel told Detective

Clohessy that "the guy saw [him]." Detective Clohessy asked him

"which guy," and Pimentel identified Petitioner's lineup number

and said "that's the guy who pushed in the door." Detective

Clohessy asked Pimentel to sign the bottom of the lineup report

to indicate that he had identified the person in position number

three, i.e., Petitioner. Pimentel marked the lineup report

accordingly.



          On May 21, 2010, Pimentel testified in the Grand Jury

after receiving a subpoena. When recounting his experience

during the lineup to the Grand Jury, Pimentel said that he

believed that Petitioner, through his hand gestures, was trying


                                8
to say "I see you [and]   know who you are." Pimentel said that

Petitioner's conduct made him fear for his safety at the time of

the lineup and "every day" after it. Pimentel also stated "for

the record that the only reason [he was]   [t]here [was] because

[he] got subpoenaed."



          Maldonado and Ramirez were arrested on March 16, 2011

and May 7, 2011, respectively. After her arrest, Ramirez entered

into a cooperation agreement with the District Attorney's

Office. Ramirez cooperated fully in the investigations and

prosecutions of Petitioner and Maldonado, and was consequently

permitted under the terms of the cooperation agreement to

withdraw her guilty plea to first-degree burglary and re-plead

to second-degree criminal trespass, and received a non-

incarceratory sentence.



          By Bronx County indictment number 1979/2010,

Petitioner was charged with two counts of first-degree burglary;

one count of second-degree burglary; two counts of attempted

first-degree assault; two counts of attempted second-degree

assault; one count of second-degree criminal possession of a

weapon; two counts of second-degree criminal use of a firearm;




                                 9
and one count of third-degree intimidation of a victim or

witness.



     c. Waiver of Jury Trial



           Before Petitioner's trial began, and after an off-the-

record bench conference between counsel and the court, Rahman

elected to proceed in a bench trial. Rahman executed the jury

waiver form. Before finalizing Rahman's waiver, the court

stated:



           Before we finalize the execution, Mr. Rahman, the

           court has been informed that you wish to proceed with

           the bench alone without a jury; is that correct? And I

           am sure [counsel] has gone over the pitfalls that

           could happen on such a situation, and what I mean by

           that is that you, yourself, actually would pick the

           jury along with counsel and the court, and all 12

           jurors would have to be unanimous in any determination

           as to your guilt or non-guilt as the case may be. So

           you're starting with 12 people. Even one person who is

           not fully convinced could work to your advantage. By

           going before the bench there is only one person, which


                                10
          is me, who will be both the finder of facts and the

          arbitrator of the law. So the odds, so[] to speak,

          change a little bit, and you should be aware of that

          and I am making you aware of it and reinforcing what

          [counsel] already said I am certain to you. And it's

          still your intention, you feel strong enough about

          your case to go forward before the bench?



          Rahman responded, "Yes sir, I do, your honor." The

court did not ask Petitioner if he had elected to waive a jury

trial based on any promises of a particular sentence or leniency

should he be convicted. Rahman attempted to question the court

further before signing the waiver, at which time the court

directed him to confer with counsel. After that, Petitioner and

his counsel executed the waiver form, which was in turn signed

by the judge.



     d. The Trial Testimony



          1. Detective Clohessy



          During trial, Detective Clohessy testified about his

initial investigation of the crime and how he identified Rahman


                                  11
as a potential suspect. He testified that Rahman denied

involvement in the burglary but admitted to being in the Bronx

on the night in question. Detective Clohessy further testified

about the identification procedures conducted at the precinct.



          On cross-examination, the defense elicited information

about Pimentel's initial description of the perpetrators,

describing the male perpetrator as a "black Hispanic, 27 to 35

years of age, 182 to 210 pounds." Detective Clohessy confirmed

that the eye-witness said he saw "two black Dominican[]   [men]

about five-eight, 170-180 pounds" fleeing the scene of the

burglary. Detective Clohessy likewise admitted that there was

evidence that Maldonado made a series of threatening phone calls

to Pimentel following the incident.



          2. Ramirez



          Ramirez testified that she was Maldonado's girlfriend

at the time of the incident, and that on the day of the

burglary, she agreed to participate in a home invasion with

Maldonado and his friend. According to Ramirez, Maldonado asked

her to go inside the building and knock on Pimentel's door, in

order to gain entry to steal drugs and money. Ramirez identified


                               12
the other individual involved in the crime as a person named

"Rashid." Ramirez stated that she and "Rashid" entered the

building, knocked on Pimentel's door, and that a struggle

ensued. She testified that she heard a gun go off, but never saw

the gun itself. Ramirez testified that she left the scene in

Maldonado's black BMW and that "Rashid" left in a Jeep, which

was parked directly in front of the building. After the

incident, Ramirez said she spoke on the phone with Maldonado,

who told her not to worry about anything and to "[j]ust blame

Rashid."



           3. Strohm



           Jason Strohm, a representative from Sprint Nextel,

testified about phone records and cell phone tower data. Strohm

testified that Rahman's and Maldonado's phones pinged off

cellphone towers in the "general vicinity" of 1504 Sheridan

Avenue at the time of the burglary. On cross-examination, Strohm

testified that there were a series of calls between Maldonado

and Rahman between the hours of 6:25 p.m. and 7:38 p.m., and

that Rahman's cell phone pinged off of towers in Manhattan

beginning around 8:30 p.m., and proceeded to ping off a series

of locations heading south over the next hour.


                                13
          4. Pimentel



          Before trial, the prosecutor informed the court and

defense counsel that Pimentel had become uncooperative and was

telling the prosecutor that he did not recall picking Petitioner

out of a photo array or identifying him in a lineup. The

prosecutor further explained that if this supposed loss of

memory persisted, the People intended to introduce into evidence

Pimentel's testimony before the Grand Jury as a past

recollection recorded.



          Pimentel appeared in court under subpoena as the

People's penultimate witness. Pimentel was appointed counsel,

who advised the court that Pimentel would decline to answer any

questions on Fifth Amendment grounds. Counsel explained that

Pimentel might give answers at trial that were different from

his Grand Jury testimony, and that these inconsistencies would

potentially expose him to a perjury prosecution. The People

contended that this refusal to answer questions was a result of

witness intimidation by Rahman. The Court ultimately ruled that

it would decide, on a question-by-question basis, whether

Pimentel could validly invoke the Fifth Amendment privilege.


                               14
          At one point, the People asked Pimentel if he

remembered somebody trying to break into his house. Pimentel

refused to answer on Fifth Amendment grounds. The People

suggested that Pimentel's invocation of the privilege against

self-incrimination was baseless with respect to this particular

question, and accordingly asked the court to interview Pimentel

in camera on the issue. At that point, the court called Pimentel

into chambers for a private interview, outside the presence of

Rahman or his counsel. Defense counsel objected to this

procedure, but the court overruled the objection. Counsel then

stated to the court that his "client [was] asking" whether he

had a "right to be present" during the in camera interview and

the court replied that he did not. The interview apparently was

not transcribed and the court did not summarize on the record

what had occurred.



          After meeting privately with the judge, the witness

returned to the open courtroom. The court directed Pimentel to

answer the most recent question posed by the People. Pimentel

said that he remembered "somebody trying to break into [his]

apartment," but did not recall what happened during the

attempted break-in. He remembered being shot at, and that a


                               15
bullet missed his body but went through hist-shirt. The court

also directed the witness to answer several additional questions

posed by the prosecution. When asked about the lineup, Pimentel

said he remembered participating in one, but refused to answer

on Fifth Amendment grounds when asked whether someone in the

lineup formed the shape of a gun with his hand and brought his

hand to his face.



            The direct examination of Pimentel came to an impasse

when the prosecution asked additional questions regarding the

lineup procedure, and his attorney advised him not to answer any

questions on that topic. After this back-and-forth, the court

stated: "There is an alternative way, of course, to this whole

impasse and that would be to make the appropriate motion for the

minutes that you do have at a time that you think appropriate in

lieu of further cross-or further examination of this witness."

Following the court's suggestion, the People sought to introduce

the Grand Jury testimony as a past recollection recorded.           3




      The People argued that Pimentel's Grand Jury testimony met the criteria
for a past recollection recorded because (1) the witness testified that he
did testify in the Grand Jury on this matter, that he testified under oath,
and that he was truthful; (2) he testified to the best of his ability at that
point in time; (3) the testimony was taken shortly after the incident; and
(4) the witness was testifying at trial that he could not recall the events
of that day and has testified that reviewing the minutes would not refresh
his recollection.

                                     16
          Petitioner's counsel objected "in the most strenuous

manner possible," asserting that Pimentel had never stated that

his "Grand Jury testimony was true and accurate." He further

contended that Rahman's right to a fair trial would be

compromised by his inability to cross-examine Pimentel about the

full scope of his Grand Jury testimony. The court stated that it

was "inclined to admit [the] minutes," but permitted Rahman's

counsel the opportunity to further research the issue.



          Following a recess, Rahman's counsel renewed his

argument that Pimentel's Grand Jury testimony was not admissible

as a past recollection recorded, in light of his invocation of

the privilege against self-incrimination. He specifically argued

that the admission of testimony from a proceeding where there

had been no opportunity for cross-examination would violate the

Confrontation Clause of the Sixth Amendment. The only means of

admitting Pimentel's testimony, counsel argued, would be to hold

a Sirois hearing, where the burden would be on the prosecution

to establish by clear and convincing evidence that the witness's

unavailability was the result of Rahman's misconduct. If such a

hearing were held, counsel further contended, he did not believe

that the People could meet their burden.




                               17
          The prosecutor responded that she was not seeking to

admit the testimony on the basis of Rahman's misconduct, but

rather as a past recollection recorded, which was appropriate in

circumstances where a witness is "faking an inability to recall

the facts" for any number of reasons, including intimidation by

Rahman. The court ultimately concluded that, "under the unique

circumstances presented," Pimentel's Grand Jury testimony was

admissible "under the standard enunciated by the People," i.e.,

as a past recollection recorded.



          In his Grand Jury testimony that was admitted into

evidence, Pimentel testified as follows:



          Two people attempted to break entry into his house on

          December 10, 2009 at approximately 8:30 p.m.



          A young lady knocked on his door and when he opened

          the door someone tried to barge in brandishing a

          pistol, automatic weapon, and kicked the door.



          A struggle "emerged" and the perpetrator "managed his

          way inside [Pimentel's] house.




                               18
          A shot went off, piercing Pimentel's shirt.



          Pimentel managed to shut the perpetrators out of his

          house and fled his apartment using the fire escape.



          During a subsequent identification procedure on

          February 3, 2010, someone in the line-up "made a hand

          gesture like I see you."



          When asked "was that the guy that had shot you in you

          apartment?", Pimentel responded "He resembled the guy,

          yes, he was."



          In light of the court's ruling, Rahman's counsel

requested an opportunity to cross-examine Pimentel concerning

the substance of his Grand Jury testimony. When Pimentel re-took

the stand, he refused to answer any substantive question related

to his Grand Jury testimony:



          Q: Would it be fair to say that your memory is not

          very good today with respect to the incident? A:   I

          refuse to answer on the grounds that it may

          incriminate me.


                               19
          Q: Isn't it a fact,   sir, that you did not pick anybody

          out of that photo array? A: I refuse to answer on the

          grounds that it may incriminate me.



          Q: Now did anything occur at that viewing that got you

          scared? A: I refuse to answer on the grounds that it

         may incriminate me.



         Q: Did anybody during the time you were viewing that

          lineup make any threatening gesture at you? A: I

          refuse to answer on the grounds that it may

          incriminate me.



         Q: Did a person in that lineup take his right hand and

          his middle finger and clean the corner of his right

          eye? A: I refuse to answer on the grounds that it may

          incriminate me.



    e. The Verdict and Sentencing



         After hearing the evidence, the court found Rahman

guilty of Burglary in the Second Degree, two counts of Attempted


                                 20
Assault in the First Degree, and Criminal Possession of a Weapon

in the Second Degree.



          On March 31, 2013, Rahman appeared for sentencing. The

New York Penal Law provided for determinate sentences of between

7 and 15 years for each of Rahman's convictions, with a

mandatory period of 5 years' supervision. The People recommended

the maximum term for all four offenses, to be served

concurrently, but erroneously recommended an indeterminate

sentence for the Attempted Assault counts. The People also asked

that the sentences be imposed consecutively to defendant's

recently-imposed 6-year sentence for Criminal Sale of a

Controlled Substance in Kings County. Defense counsel asked for

the minimum sentence and asked that it run concurrently with the

Kings County sentence. In favor of this argument, Petitioner's

trial counsel only stated: "In any case, Your Honor, nobody got

hurt. It was not a completed act. My client did get caught.

Seven years is a considerable amount of time and five years'

post-release supervision is also considerable time." Counsel

made no argument about any mitigating factors that might weigh

in favor of a more lenient sentence. The court imposed the

People's requested sentence.




                               21
           On April 8, 2013, the State of New York Department of

Corrections sent the court a letter about Rahman's sentence,

explaining that New York law required determinate sentences for

second felony offenders and that Rahman's sentence should be

adjusted accordingly. At a subsequent hearing on May 15, 2013,

the parties disagreed about the scope of resentencing. Defense

counsel contended that the court had the authority to reexamine

Rahman's entire sentence, while the People argued that the court

had only the limited power to correct the indeterminate

sentences imposed for Rahman's two Attempted Assault

convictions. The court ordered the parties to provide written

submissions on this issue.



           Counsel filed a motion on September 5, 2013,

requesting modification of Rahman's entire sentence. He asked

the court to consider the following mitigation factors, which he

acknowledged he had not presented at the original sentencing

hearing:



           Mr. Rahman entered the penal system at the tender age

           of 18, he spent the next 20 years incarcerated for a

           crime he claims he did not commit           However to

           Mr. Rahman's credit, he used his 20 years


                                22
productively, first earning an Associate[']s Degree in

Paralegal Studies, from Bronx Community College

outreach program at Sing Sing Correctional Facility.

Later, through an outreach program sponsored by Mercy

College, Mr. Rahman earned a Bachelor of Arts degree

in Human Psychology. He was a model inmate who

received numerous accommodations and distinctions

during his imprisonment which resulted in release on

parole after 20 years .... While Mr. Rahman was out in

society, he did construction and building work for

Workman's Circle, at various construction sites in the

Bronx and Manhattan. He has a 22 year old daughter,

Jarnilah Rashid, who is a veteran employee at Horne

Depot. Mr. Rahman now is 44 years of age. His parents

are deceased and he has a brother who [sic] disabled

and hospitalized. He has spent more than half of his

life incarcerated, and yet I seek leniency from this

court. I would ask the court to consider how such a

long period of incarceration can do to a young

impressionable youth.




                        23
          Counsel explained that his failure to offer such

mitigation evidence previously was not a strategic decision, but

rather a result of his failure to prepare:



          On the day of sentence for Mr. RAHMAN, 3/21/13,

          Counsel was unprepared to proceed to sentence due to

          the numerous cases   (6) already scheduled for that

          date. Instead of seeking an adjournment for

          sentencing, Counsel, trying to accommodate all of the

         parties, including the court, simply did not make a

          sufficient and proper record on behalf of Mr. RAHMAN

         at his sentencing due to a mistaken belief that the

         court would sentence Defendant in a range between 7

         years definite to 10 years definite on the four counts

         to run concurrently to each other and concurrent with

         the Defendant's Kings County conviction for Criminal

         Sale of a Controlled Substance in the Third Degree.

         Counsel never considered that the court would impose a

         consecutive sentence because there was never any

         mention of consecutive time at any time during the

         proceedings, and therefore never addressed the

         consecutive component of the sentence on the sentence

         date. Further basis for Counsel's erroneous notion had


                                24
             its genesis in the fact that the court made numerous

             attempts to secure sentence of less than 10 years for

             Defendant.



             The court ruled that it did not have authority to

modify Rahman's entire sentence, and accordingly did not reach

the mitigation arguments in counsel's submission.



             The court amended Rahman's sentence, imposing a

determinate sentence of 15 years' imprisonment and 5 years'

post-release supervision for each of the attempted assault

convictions, to run concurrently with the sentences for the

related convictions.



        f. Post-Trial Proceedings



             On August 10, 2015, on direct appeal to the Appellate

Division, First Department, Petitioner asserted through counsel

that:



               1. The admission, over objection, of the

                  complainant's grand jury testimony without an

                  opportunity for cross examination violated


                                    25
               Rahman's rights to confrontation and due process

               under Crawford v. Washington,   541 U.S. 36 (2004),

               the Sixth and Fourteenth Amendments of the United

               States Constitution, and Article I, Section 6 of

               the New York Constitution;

            2. Rahman's right to be present and right to counsel

               was violated when the court interviewed the

               complainant in camera outside the presence of

               Rahman or his counsel;

            3. Rahman's waiver of his constitutional right to a

               jury trial was invalid; and that

            4. Rahman was afforded ineffective assistance of

               counsel at the sentencing phase of his trial, and

               his sentence should be reduced.



          On March 10, 2016, the Appellate Division unanimously

affirmed the judgment. Rahman, 137 A.D.3d at 523-525.

Specifically, the court found that:



            1. While the admission of the complainant's grand

               jury testimony, coupled with the complainant's

               extensive invocation of the right against self-

               incrimination, violated Petitioner's rights to


                               26
     confrontation, there was no reasonable

     possibility that this error contributed to the

     conviction given the extensive direct and

     circumstantial evidence establishing all of the

     elements of the crimes;

2. Petitioner's exclusion from a proceeding where

     the complainant discussed his invocation of the

     Fifth Amendment with the trial court did not

     violate his right to be present at a material

     stage of the trial because the proceeding

     concerned legal matters and did not involve

     testimony about which Petitioner had special

     knowledge;

3. Petitioner's claim that his attorney's exclusion

     violated Petitioner's right to counsel was

     meritless and not preserved for appeal;

4. Petitioner's challenge to his waiver of the right

     to a trial by jury was not preserved for appeal;

     and

5.    Petitioner received effective assistance of

     counsel at sentencing, and there was no basis for

     reducing his sentence or running it concurrently

     with his Kings County sentence.


                     27
            On April 7, 2016, Petitioner applied for leave to

appeal the Appellate Division decision. This application was

denied on August 11, 2016.



           On October 23, 2017, Rahman filed the instant Petition

for a writ of habeas corpus, raising all the grounds that were

raised in his direct appeal.



Applicable Standard



           Section 2254 of the AEDPA provides a federal remedy

for state prisoners if their continued custody is in violation

of federal law. 28 U.S.C § 2254(a); see Chandler v. Florida,      449

U.S. 560, 571 (1981)   ("This Court has no supervisory authority

over state courts, and, in reviewing a state court judgment, we

are confined to evaluating it in relation to the Federal

Constitution."). Errors of state law are not cognizable on

federal habeas review. Estelle v. McGuire,   502 U.S. 62, 71-72

(1991). Petitioners bear the burden of proving violations of

federal law by a preponderance of the evidence. See Epps v.

Poole,   687 F.3d 46, 50 (2d Cir. 2012).




                                 28
                A state court's adjudication as to whether a

defendant's constitutional rights have been violated may be

overturned only if it either:

     ( 1) resulted in a decision that was contrary to, or
     involved   an  unreasonable  application of,  clearly
     established Federal law, as determined by the Supreme
     Court of the United States; or

      (2) resulted in a decision that was based on an
     unreasonable determination of the facts in light of
     the evidence presented in the State court proceeding.


8 U.S.C.    §    2254(d) (1)-(2); see Williams v. Taylor,   529 U.S. 362,

375-76 (2000).



                With respect to the "contrary to" clause, the writ may

issue in two circumstances: first,         if the state court decision

"applies a rule that contradicts the governing [Supreme Court]

law"; and second, if the state court decision addresses a set of

facts "materially indistinguishable" from a relevant Supreme

Court case and arrives at a result different to that reached by

the Court. Lockyer v. Andrade, 538 U.S. 63, 73 (2003)          (quoting

Williams,       529 U.S. at 405-06). The "clearly established Federal

law" refers to Supreme Court holdings, as opposed to the dicta,

as of the time of the relevant state court decision. See

Williams,       52 9 U.S. at 412. A state court decision involves an

"unreasonable application" of Supreme Court precedent when the


                                      29
state court either "identifies the correct governing legal rule"

from the Supreme Court's cases but "unreasonably applies it to

the facts" of the case, or "unreasonably extends a legal

principle from [the Court's] precedent to a new context where it

should not apply or unreasonably refuses to extend that

principle to a new context where it should apply." Id. at 407.



          Under the "unreasonable application" clause, "a

federal habeas court may not issue the writ simply because that

court concludes in its independent judgment that the state-court

decision applied clearly established federal law erroneously or

incorrectly." Id. at 411. "Rather, it is the habeas applicant's

burden to show that the state court applied [Supreme Court

precedent] to the facts of his case in an objectively

unreasonable manner." Woodford v. Visciotti,   537 U.S. 19, 25

(2002). Determinations of factual issues made by a state court

must be presumed correct unless the petitioner can show by clear

and convincing evidence that such presumption should not apply.

See 28 U.S.C.   § 2254 (e) (1).



          In addition, the Supreme Court's jurisprudence on the

"unreasonable application" clause of§ 2254(d) (1) makes "clear

that whether a state court's decision was unreasonable must be


                                  30
in light of the record the court had before it." Holland v.

Jackson,   542 U.S. 649, 652 (2004). "If a claim has been

adjudicated on the merits by a state court, a federal habeas

Petitioner must overcome the limitation of§ 2254(d) (1) on the

record that was before that state court." Cullen v. Pinholster,

563 U.S. 170, 184 (2011).



Ground One: The Admission of Pimentel's Grand Jury Testimony


             Petitioner contends that the admission of Pimentel's

Grand Jury testimony, coupled with Pimentel's repeated

invocation of his Fifth Amendment right against self-

incrimination, violated Petitioner's right to confrontation and

Due Process under Crawford v. Washington,    541 U.S. 36 (2004).

The Appellate Division, reviewing this claim on direct appeal,

found that although this indeed was error, the error was

harmless because there was overwhelming direct and

circumstantial evidence against Petitioner, and there was thus

"no reasonable possibility that the error contributed to the

conviction." Rahman, 137 A.D.3d at 524. This finding was neither

contrary to nor an unreasonable application of Supreme Court

precedent.




                                  31
          The standard for harmless error on direct review is

the test established by Chapman v. California, which held that

"before a federal constitutional error can be held harmless, the

court must be able to declare a belief that it was harmless

beyond a reasonable doubt." 386 U.S. at 24. The Supreme Court

has provided a framework for applying the Chapman standard to

Confrontation Clause errors on direct appeal: "[t]he correct

inquiry is whether, assuming that the damaging potential of the

cross-examination were fully realized, a reviewing court might

nonetheless say that the error was harmless beyond a reasonable

doubt." Delaware v. Van Arsdall, 475 U.S. 673, 684     (1986). "This

inquiry depends on many factors,   including 'the importance of

the witness' testimony in the prosecution's case, whether the

testimony was cumulative, the presence or absence of evidence

corroborating or contradicting the witness on material points,

the extent of cross-examination otherwise permitted, and, of

course, the overall strength of the prosecution's case.'"

Gutierrez v. McGinnis,   389 F.3d 300, 308   (2d Cir. 2004)   (quoting

Van Arsdall, 475 U.S. at 684).



          "In a collateral proceeding, the test is different."

Davis v. Ayala, 135 S. Ct. 2197    (2015). When a federal court

reviews a state court finding of harmless error beyond a


                                  32
reasonable doubt under the AEDPA, it "may not award habeas

relief under§ 2254 unless the harmlessness determination itself

was unreasonable." Fry v. Pliler, 551 U.S. 112, 119 (2007). A

state court decision is not unreasonable if "fairminded jurists

could disagree on the correctness of that decision." Harrington

v. Richter, 562 U.S. 86, 101 (2011)   (quotation marks and

citation omitted). Thus, this Court may not provide relief if it

merely finds a "reasonable possibility" that the error was

harmful. Davis, 135 S. Ct. at 2198. Instead, relief is available

only if the federal court has "grave doubt about whether a trial

error of federal law" had a "substantial and injurious effect or

influence in determining the jury's verdict." O'Neal v.

McAninch,   513 U.S. 432, 436 (1995). Additionally, to afford

relief, there must be a finding that the petitioner was

"actually prejudiced" by the error. Davis, 135 S. Ct. at 2198.



            "Applying the constitutional standard for harmless

error, New York courts dismiss Confrontation Clause errors as

harmless when 'in light of the totality of the evidence, there

is no reasonable probability that the error affected the jury's

verdict.'" Chrysler v. Guiney, 806 F.3d 104, 120 (2d Cir. 2015)

(quoting People v. Douglas, 4 N.Y.3d 777, 793   (2005)).




                                 33
          A fairminded jurist could find that standard satisfied

in this case. There was ample direct and circumstantial evidence

establishing all of the elements of the crimes.



          Jenny Ramirez, a cooperating eyewitness, provided a

full account of the crime. Ramirez's testimony was corroborated

by the shell casing and punctured shirt recovered from the crime

scene, as well as Petitioner's cell phone records, which showed

him communicating numerous times with Maldonado on the day of

the crime and which put Petitioner in the vicinity of Pimentel's

apartment at the time of the crime.



          Moreover, Petitioner's own words put him at the scene

of the crime with one of his co-conspirators. Petitioner

admitted to Detective Clohessy that he was with Maldonado on

Sheridan Avenue on December 10, 2009. Petitioner's explanation

for why he was there at that time- that he and Morales had gone

to the Bronx to retrieve $50 from Maldonado-was refuted by

Morales's testimony that she and Petitioner were not together in

the Bronx on that day. Significantly, Morales also testified

that, shortly after the burglary, Petitioner called her and said

that he had shot somebody.




                               34
          A fairminded jurist, looking at the totality of this

evidence, could conclude that Pimentel's Grand Jury testimony

did not have a reasonable possibility of contributing to

Petitioner's conviction. Consequently, the Appellate Division's

harmless error determination was not an unreasonable application

of the Chapman standard, and Rahman's petition for a writ of

habeas corpus on this ground is denied.


Ground Two: The Exclusion of Petitioner and His Counsel From the
In Camera Interview of Pimentel


          Petitioner contends that he was deprived of both his

right to be present at a material stage of the trial and his

right to counsel when he and his attorney were excluded from an

in camera discussion between the trial court and Pimentel

regarding Pimentel's invocation of his Fifth Amendment rights.

However, for the reasons stated below, these claims must fail.


     a. The Right to Counsel Claim


          Petitioner's right to counsel claim is forfeited for

collateral review because the Appellate Division rejected that

claim based on a lack of preservation.



          Federal habeas review of a claim is generally

prohibited if a state court rests its judgment on an independent

                               35
and adequate state ground. See Walker v. Martin,      562 U.S. 307,

316 (2011). This doctrine "applies whether the state law ground

is substantive or procedural," Coleman v. Thompson, 501 U.S.

722, 729 (1991), though the adequacy of a state procedural bar

is a question of federal law. Lee v. Kemna,      534 U.S. 362, 375

(2002). Generally speaking, violation of "firmly established and

regularly followed state rules" will be adequate to foreclose

review of a federal claim. Id.      (quoting James v. Kentucky,   466

U.S. 341, 348    (1984)). However, in some "exceptional cases in

which exorbitant application of a generally sound rule renders

the state ground inadequate," the federal claim may be

reviewable.   Id.



          A state procedural default qualifies as an independent

and adequate state ground where "the last state court rendering

a judgment in the case clearly and expressly states that its

judgment rests on a state procedural bar." Harris v. Reed, 489

U.S. 255, 263 (1989). Additionally, where "the last reasoned

opinion on the claim explicitly imposes a procedural default,

[courts] presume that a later decision rejecting the claim did

not silently disregard that bar and consider the merits." Ylst

v. Nunnemaker,      501 U.S. 797, 803 (1991).




                                    36
             In this case, the Appellate Division rejected

Petitioner's right to counsel claim based on the independent and

adequate state procedural bar of preservation. New York's

preservation rules,   see N.Y. Crim. Proc. L. § 470.05, are

consistently applied. See Garcia v. Lewis, 188 F.3d 71, 79 (2d

Cir. 1999)    (noting that the Second Circuit has "observed and

deferred to New York's consistent application of its

contemporaneous objection rules"). Nor is there any reason to

believe that the contemporaneous objection rule was misapplied

in this case. Although Rahman's counsel objected to the in

camera proceedings generally and alluded to his client's right

to be present, counsel never asserted that his absence from the

interview would have a detrimental effect on his ability to

cross-examine Pimentel. Given this failure to make an objection

of the requisite level of specificity, the Appellate Division

reached a reasonable conclusion when it deemed Rahman's claim

unpreserved. Cf. Garcia, 188 F.3d at 81 (Appellate Division

reasonably deemed claim unpreserved where it "was not brought to

the trial court's attention in a way or in such a manner as to

give the trial judge an opportunity to remedy the problem and

avert reversible error")    (internal quotation marks omitted).




                                  37
          Because there is an independent and adequate

determination by the Appellate Division that Rahman procedurally

defaulted on this claim, it cannot be the basis for habeas

relief unless Rahman can show either (1) cause for his default

and actual prejudice, or (2) that the Court's failure to

consider his claim will result in a fundamental miscarriage of

justice. See Harris,   489 U.S. at 262. Here, Rahman has shown

neither cause and actual prejudice nor that the default will

result in a fundamental miscarriage of justice. In his Appellate

Division brief, Petitioner maintained that his right to counsel

was violated because Pimentel's statements in his in camera

interview would have provided a basis for cross-examination by

trial counsel. However,   Pimentel's extensive assertion of his

Fifth Amendment privilege at trial would have rendered any

impeachment impracticable. Accordingly, Rahman's right to

counsel claim is unreviewable.



     b. The Right to Be Present at a Material Stage of Trial

       Claim



          The Appellate Division's conclusion that the court did

not violate Rahman's right to be present at a material stage of

the trial by excluding him from the in camera proceeding was not


                                 38
an unreasonable application of, nor contrary to, clearly

established federal law.



             The Fourteenth Amendment entitles a defendant to be

present in his own person whenever his "presence has a relation,

reasonably substantial, to the fullness of his opportunity to

defend against the charge." Snyder v. Massachusetts,    291 U.S. 97

(1934). In order to decide whether this right was violated,

courts must consider "whether, in light of the record as a whole

      the defendant's presence at the proceeding in question

would have contributed to his opportunity to defend himself

against the charges." Contreras v. Artus, 778 F.3d 97, 113 (2d

Cir. 2015)    (citations omitted). "Accordingly, the Supreme Court

has held that '[t]he presence of a defendant is a condition of

due process to the extent that a fair and just hearing would be

thwarted by his absence, and to that extent only.'" Id.       (quoting

United States v. Gagnon, 470 U.S. 522, 526 (1985).



             Applying these principles to the instant case,

Petitioner has failed to demonstrate that his ability to defend

himself was at all compromised by his exclusion from the trial

court's private interview of Pimentel. Rather, the proceeding

involved a legal discussion between a witness and the court


                                  39
regarding whether the witness had grounds for invoking the Fifth

Amendment in response to a specific question. Viewing the record

as a whole, Petitioner's presence during that discussion could

not have contributed to his defense. Accordingly, habeas relief

is not warranted on this claim.


Ground Three: The Validity of Petitioner's Jury Trial Waiver


          Petitioner asserts that his waiver of the right to a

jury trial was invalid because it was based on a

misrepresentation from his attorney that, if he were convicted,

the sentence he received would run concurrently with the

sentence imposed for his conviction in Kings County of third-

degree criminal sale of a controlled substance. According to

Petitioner, it is particularly noteworthy that the trial court

failed to ask whether he received any promises or inducements

for agreeing to the waiver.



          As an initial matter, the Appellate Division found

that Rahman's jury trial waiver claim was unpreserved. See

Rahman, 137 A.D.3d at 130. Applying the principles described

above, the adequacy of the procedural default in this instance

is established. Had Petitioner complied with the contemporaneous

objection requirement, the trial judge would have been alerted


                                  40
to his belief that the inquiry into the validity of his waiver

was insufficient and could have asked the appropriate questions.

There is no basis for finding that this is an exceptional case

in which the contemporaneous objection rule was exorbitantly

applied. Thus, as with Petitioner's right to counsel claim,

there is an independent and adequate determination by the

Appellate Division that Rahman procedurally defaulted on this

claim, and it cannot be the basis for habeas relief unless

Rahman can show either (1) cause for his default and actual

prejudice, or (2) that the Court's failure to consider his claim

will result in a fundamental miscarriage of justice. See Harris,

489 U.S. at 262. Rahman has failed to show these elements here.

Accordingly, Rahman's right to counsel claim is procedurally

defaulted.



             Secondly, this claim is unexhausted. "The exhaustion

doctrine requires that a prisoner seeking to upset his

conviction on federal grounds must have given the state courts a

fair opportunity to review his federal claim and correct the

alleged error." Dean v. Smith, 753 F.2d 239, 241 (2d Cir. 1985).

Petitioner's allegation that his waiver was invalid is based on

matters outside the record. Such claims are not properly raised

on direct appeal but instead should be brought in a motion to


                                  41
vacate pursuant to New York Criminal Procedure Law Section

440.10. Because this statute does not contain a time bar,

Petitioner still has a state remedy for this claim.



           Nevertheless, because Petitioner's claim that his

waiver of a jury trial was invalid fails on the merits, Rahman's

jury trial waiver claim is denied despite the lack of

exhaustion. See 28 U.S.C.    §   2254 (b) (2)   (permitting a federal

habeas court to deny a claim on the merits "notwithstanding the

failure of the applicant to exhaust the remedies available in

the courts of the State").



           Criminal defendants have a constitutional right to

trial by jury, which may be waived. See Duncan v. Louisiana, 391

U.S. 145, 157-58 (1968); Patton v. United States, 281 U.S. 276,

298   (1930), abrogated in part on other grounds, Williams v.

Florida,   499 U.S. 78   (1970). However, "before any waiver [of a

jury trial] can become effective, the consent of government

counsel and the sanction of the court must be had, in addition

to the express and intelligent consent of the defendant."

Patton, 281 U.S. at 312; see also Brady v. United States,          397

U.S. 742, 748   (1970)   ("Waivers of constitutional rights not only

must be voluntary but must be knowing, intelligent acts done


                                     42
with sufficient awareness of the relevant circumstances and

likely consequences."). The court must ensure that the defendant

has waived his right to a jury trial "with sound and advised

discretion," Patton, 281 U.S. at 312, though it is "not

constitutionally required to conduct an on the record colloquy

with a defendant prior to a waiver of the right to a jury

trial," Marone v. United States, 10 F.3d 65, 67    (2d Cir. 1993).

Whether there has been a valid waiver of jury trial depends on

the totality of the circumstances in each particular case. Adams

v. United States ex rel. Mccann,    317 U.S. 269, 278   (1942).



          Here, the record as a whole indicates that Rahman's

jury trial waiver was knowing, intelligent, and voluntary. The

court fully explained, on the record, the differences between a

bench and jury trial, as well as the costs and benefits of each.

The court likewise permitted Petitioner to review his written

waiver and discuss it with his attorney. Petitioner then

expressly waived his right, both verbally and in writing. As

such, the trial court satisfied the requirements under Patton.

The Appellate Division's affirmance of Petitioner's jury trial

waiver was not an unreasonable application of, nor contrary to,

Supreme Court precedent.




                                   43
Ground Four: The Effectiveness of Petitioner's Counsel at His
Sentencing Proceeding and the Excessiveness of the Sentence


          a. The Ineffective Assistance Claim



          Petitioner contends that he received ineffective

assistance of counsel in violation of the Sixth and Fourteenth

Amendments because his trial counsel failed to advance colorable

mitigation arguments during his sentencing proceeding. The

Appellate Division found that Rahman's trial counsel's actions

did not amount to ineffective assistance of counsel. See Rahman,

137 A.D.3d at 525. As Petitioner disputes the state court's

application of law, Petitioner can prevail only if he can

establish that the state court's determination was "was contrary

to, or involved an unreasonable application of" Supreme Court

precedent, or was "based on an unreasonable determination of the

facts." Woods v. Donald, 135 S. Ct. 1372, 1376 (2015)   (quoting

28 U.S.C. § 2254(d)).



          In the context of an ineffective assistance claim,

Petitioner must show that the state court decision was contrary

to, or an unreasonable application of, Strickland v. Washington,

466 U.S. 668   (1984). Under Strickland, a petitioner must satisfy

a two-part test to establish that his Sixth Amendment right to


                                 44
effective assistance of counsel has been violated. A petitioner

must show (1) that counsel's representation fell below an

objective standard of reasonableness; and (2) that the deficient

performance of counsel prejudiced the defense. See Henry v.

Poole, 409 F.3d 48,   63 (2d Cir. 2005)   (quoting Strickland,   466

U.S. at 687-88).



           For Strickland's first prong, objective

reasonableness, a court "must indulge a strong presumption that

counsel's conduct falls within the wide range of reasonable

professional assistance; that is, the defendant must overcome

the presumption that, under the circumstances, the challenged

action might be considered sound trial strategy." Strickland,

· 466 U.S. at 689 (citation and internal quotation marks omitted);

see also United States v. Best, 219 F.3d 192, 201     (2d Cir. 2001)

 ("Actions or omissions [by counsel] that might be considered

sound trial strategy do not constitute ineffective

assistance."). A strategic decision is a "conscious, reasonably

informed decision made by an attorney with an eye to benefitting

his client." Co x v. Donnelly, 387 F.3d 193, 198    (2d Cir. 2004).



          As to Strickland's second prong, prejudice, a

petitioner must demonstrate that there is a "reasonable


                                 45
probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different." Strickland,

466 U.S. at 694. To satisfy the reasonable probability test, "a

defendant need not show that counsel's deficient conduct more

likely than not altered the outcome of the case." Henry,         409

F.3d at 63 (emphasis in original)       (citing Strickland,   466 U.S.

at 693). "The level of prejudice that [a petitioner] need

demonstrate lies between prejudice that had some conceivable

effect and prejudice that more likely than not altered the

outcome in the case." Lindstadt v. Keane, 239 F.3d 191, 204            (2d

Cir. 2001)    (internal quotation marks omitted). "The result of a

proceeding can be rendered unreliable, and hence the proceeding

itself unfair, even i f the errors of counsel cannot be shown by

a preponderance of the evidence to have determined the outcome."

Henry,   409 F.3d at 64   (emphasis in original)    (citing Strickland,

466 U.S. at 694).



             A federal court reviewing an ineffective assistance of

counsel claim under the AEDPA must be "doubly deferential

in order to afford 'both the state court and the defense

attorney the benefit of the doubt.'" Woods,        135 S. Ct. at 1376.




                                   46
          Here, the Appellate Division found simply that

"[Rahman] received effective assistance of counsel at

sentencing." Rahman, 137 A.D.3d at 525. "Where a state court's

decision is unaccompanied by an explanation, the habeas

petitioner's burden still must be met by showing there was no

reasonable basis for the state court to deny relief."

Harrington,   562 U.S. at 98.



          Based on the record in this case, the Appellate

Division's conclusion that Rahman received effective assistance

was not an unreasonable application of Strickland. Petitioner

contends that his counsel was ineffective because he failed to

present evidence that Petitioner had a disabled brother;

received two educational degrees and various commendations while

in prison previously; and became gainfully employed after his

release from prison. However, Petitioner had multiple prior

convictions, including one for a violent crime. It would not be

unreasonable to find that the previously described mitigation

evidence is insufficient to overcome the aggravating effects of

Petitioner's criminal past. In other words, even assuming

counsel's failure to present mitigating evidence was objectively

unreasonable, a fairminded jurist could conclude that Rahman was




                                47
not prejudiced by the error. Petitioner's claim of ineffective

assistance of counsel is therefore dismissed.



            b. The Excessive Sentence Claim



            Lastly, Petitioner requests an adjustment of his

sentence. This claim is denied because it is unexhausted, and in

any event, not cognizable for habeas review.



            In state court, Petitioner advanced his excessive

sentencing claim on state statutory, rather than federal,

grounds. As such, his claim his unexhausted. See Levine,    44 F.3d

at 125-26 (constitutional challenge to sentencing dismissed as

unexhausted where only state statutory challenge was raised on

direct appeal in state courts).



           Notwithstanding the lack of exhaustion, Petitioner's

excessive sentence claim is rejected on its merits because it is

not cognizable upon habeas review. See 28 U.S.C. § 2254(b) (2).



           "No federal question is presented where, as here, the

sentence is within the range prescribed by state law." White v.

Keane,   969 F.2d 1381, 1383 (2d Cir. 1992); see also Taylor v.


                                  48
Connelly, 18 F.Supp.3d 242, 268     (E.D.N.Y. 2014)    ("An excessive

sentence claim may not provide grounds for habeas corpus relief

where a petitioner's sentence is within the range prescribed by

state law."). The sentenced imposed on Petitioner, a second

felony offender standing convicted of four Class "C" violent

felony offenses, falls within the New York statutory guidelines.

See N.Y. Penal L.   §§   140.25[2]; 110/120.10[1],    [4];

265.03[1][b]; 70.02[1][b],     [2]; 70.06[6][a].



          Therefore, even assuming Petitioner's claim had been

framed in Eighth Amendment terms, his sentence falls within the

limits set by New York law and therefore Petitioner's claim

provides no grounds for federal habeas relief.




                                   49
Conclusion



     For the reasons stated above, Petitioner's petition for a

writ of habeas corpus is denied.



     It is so ordered.



New York, NY
January /'f' 2019




                                        U.S.D.J.




                                   50
